NO. 12-15-00174-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

FRANCISCO JAVIER LUNA,                          §      APPEAL FROM THE 7TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Francisco Javier Luna appeals his conviction for aggravated assault with a deadly
weapon. Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with aggravated assault with a deadly weapon and
pleaded “guilty.” The matter proceeded to a jury trial on punishment. After the presentation of
evidence and argument of counsel, the jury assessed Appellant’s punishment at imprisonment for
eight years. This appeal followed.


                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has reviewed the appellate record and found no
reversible error or jurisdictional defects. In compliance with High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. [Panel Op.] 1978), counsel’s brief contains a thorough professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced.1
         We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw and affirm
the judgment of the trial court.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of the case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary
review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any
petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 24, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)



         1
           Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief. Appellant
was given time to file his own brief in this cause. The time for filing such a brief expired, and thereafter Appellant
attempted to file a pro se brief. Appellant was notified twice that a motion for leave to file the untimely brief must be
filed and granted. No motion was filed, and the pro se brief was returned to Appellant.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 24, 2016


                                         NO. 12-15-00174-CR


                                   FRANCISCO JAVIER LUNA,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0036-15)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.